Citation Nr: 0500210	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina.

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for low 
back disability is decided herein, while the reopened claim 
and the claim of service connection for skin disability are 
the subjects of the Remand portion of this document.  


FINDINGS OF FACT

1.  In a decision of May 1973, the RO denied the veteran's 
claim of service connection for a low back disorder.  

2.  The evidence received since the May 1973 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the record reveals that service 
connection for a back disability was denied in an unappealed 
rating decision of May 1973.  The RO noted that the veteran 
had a history of a congenital bone anomaly of the low back.  
It also noted that the veteran had been in a motor vehicle 
accident in April 1967, prior to his military service, and 
that he had been treated for low back pain.  Finally, the RO 
indicated that a current examination was negative for any 
evidence of a back disability.

Of record at the time of the RO's May 1973 decision were 
statements indicating that the veteran was seen in the 
emergency room of the Cabarrus Memorial Hospital in March 
1967.  A treating physician wrote that the veteran was 
treated for a cerebral concussion, laceration of the scalp, 
contusions of the back, left arm and shoulder, abdomen and 
the legs.  He noted that X-rays failed to show fractures.  

Also of record were the veteran's service medical records, 
which indicate that an orthopedic consultation was conducted 
in April 1969.  The veteran was noted to have had low back 
pain for years, which was exacerbated under strenuous 
physical activity.  X-rays disclosed unilateral sacralization 
of the last lumbar segment.  The diagnosis was low back 
strain, with congenital bone anomaly of the low back, 
characterized as unilateral sacralization of the last lumbar 
segment.  The provider indicated that he veteran should have 
a permanent profile.

In December 1971 the veteran complained of low back pain with 
dull, aching radiation down the posterior left thigh.  
Straight leg raises revealed pain on the left side.  

Also of record was the report of an April 1973 VA 
examination.  The veteran did not complain of pain on range 
of motion testing.  Straight leg raising was asymptomatic.  
There was no atrophy, and the joints were normal.  There were 
no apparent deformities.

The veteran submitted his request to reopen his claim in July 
2002.  At that time, the veteran also submitted private 
medical records.  The report of a July 2002 examination shows 
a diagnosis of vertebral sclerosis, L3 body and inflammatory 
changes at the L3-4 disc space and the L3 vertebral body.  
The veteran also included statements from relatives and 
friends indicating the severity of his low back symptoms and 
the effect of the claimed disability on the veteran.

In September 2002 the veteran provided the RO with additional 
private medical records.  A July 2002 treatment record 
indicates the veteran's continued complaint of back and left 
leg pain.  Narcotic pain medication was prescribed.  The 
impression was vertebral sclerosis at L3-4, inflammatory 
changes at the L3-4 disc, and possible Reiter's syndrome.  In 
August 2002 the veteran received an epidural injection.  

In September 2002 the veteran underwent L3-4 decompression 
with posterior lumbar interbody fusion and iliac crest bone 
graft.  

In a December 2002 letter, the veteran indicated that he had 
in fact incurred an injury prior to his military service.  He 
argued that his back condition had been aggravated by 
activities during his military duty and that he did not have 
severe pain until that time.  

The veteran submitted further evidence in May 2003.  March 
1967 records from Cabarrus Memorial Hospital indicate that 
the veteran was involved in an automobile accident and was 
transported to the emergency room.  He had lacerations of the 
scalp and complained of pain in his left shoulder, back and 
left side.  The impression was cerebral concussion; 
lacerations of the scalp; contusions of the back, rule out 
fracture; contusion of the left shoulder, rule out fracture; 
and multiple contusions and abrasions.  X-rays revealed no 
fractures.  The veteran's spinal interspaces were preserved.  

A hearing before a decision review officer was conducted in 
September 2003.  The veteran confirmed that he had been 
involved in an automobile accident prior to entering active 
duty.  He pointed out that no injury to his low back was 
documented.  He also indicated that no problems with his back 
were detected on his enlistment examination.  He stated that 
he began to have trouble with his back during basic training, 
but that he did not seek treatment until after basic 
training.  He indicated that circumstances in Vietnam 
required him to run, jump, and crawl.  He testified that he 
had undergone surgery on his back in September 2002.

II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act of 2000 (VCAA), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations are applicable 
to the veteran's claim to reopen.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no additional 
development with respect to this matter is required under the 
VCAA or the implementing regulations.  

The evidence received since the May 1973 rating decision 
includes private and VA treatment records, written statements 
by the veteran and others, and the veteran's September 2003 
testimony.

Specifically, the veteran has submitted the records 
pertaining to treatment he received after his March 1967 
automobile accident.  Those records indicate that the 
veteran's back did not sustain a fracture and that the disc 
interspaces were preserved.  Records of current treatment 
show that the veteran suffers from a low back disorder, 
characterized as lumbar stenosis and sclerosis.

The Board concludes that this evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

Accordingly, reopening of the claim of service connection for 
a low back disability is in order.  


ORDER

As new and material evidence has been submitted, reopening of 
the claim of service connection for a low back disability is 
granted.  


REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's reopened claim, as well as the veteran's 
claim of service connection for a skin disability.  

During the pendency of this appeal, the veteran has submitted 
evidence pertaining to his March 1967 automobile accident as 
well as evidence indicating that he currently suffers from a 
low back disorder.  Evidence of record also discloses that 
the veteran sought treatment for low back complaints in 
service.  The Board therefore concludes that an examination 
addressing the nature and etiology of the veteran's current 
low back disorder is warranted.

With respect to his claim of service connection for a skin 
disorder, an August 2002 letter from a private physician 
notes that the veteran had suffered from a chronic rash on 
his chest.  The veteran testified in September 2003 that he 
underwent an Agent Orange registry examination in May 2003.  
He indicated that the examiner told him that he had "jungle 
fungus," but that he had not received anything in writing 
pertaining to his examination.  The report of the examination 
shows that the veteran had an eyrthematous, flat, scattered 
rash on his anterior chest.  However, the examiner did not 
address the nature and etiology of the rash.  Therefore, the 
veteran should be afforded an additional examination to 
determine the nature and etiology of any currently present 
skin disorder, to include whether it is a result of exposure 
to herbicides in service.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the claimed 
low back disorder.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folders must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
Any indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present low back disorder. 

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present low back disorder which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of the claimed skin 
disorder.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folders 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present skin disorder is etiologically 
related to the veteran's military 
service, to include exposure to 
herbicides.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


